Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 17/318,647 and Response filed on 07/14/2022.  Applicant has provisionally elected claims 1-16 with traverse. Claims 17-20 are withdrawn from further consideration and must be canceled pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims.  Claims 1-20 are pending in the application.

Election/Restrictions
2.  Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-16 (Group 1), drawn to a method comprising generating a multi-bit flip-flop instance based on selected flip-flop blocks and an identified control block, classified in cpc group G06F 30/392.
II. 	Claim 17-20 (Group 2), drawn to a method comprising generating a flexible multi-bit flip-flop (FlexMBFF) instance based on routing of shared signals pathways from the control block to the at least the first flip-flop block, classified in cpc group G06F 30/394 (emphasis added).
3.  Inventions 1-16 (Group 1) and 17-20 (Group 2) are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination (Group 1) as claimed does not require the particulars of the subcombination as claimed, because Group 1 does not require generating a flexible multi-bit flip-flop (FlexMBFF) instance based on routing of shared signals pathways from the control block to the at least the first flip-flop block (emphasis added).  The subcombination (Group 2) has separate utilities such as, but not limited to: generating a flexible multi-bit flip-flop (FlexMBFF) instance based on routing of shared signals pathways from the control block to the at least the first flip-flop block; defining, based on the FlexMBFF instance, a FlexMBFF family that includes a plurality of control blocks and a plurality of flip flop blocks with different characteristics; adjusting the control components in the control block based on characteristics of the second flip-flop block (emphasis added).
4.  Because these inventions are independent or distinct for the reasons givenabove and there would be a serious burden on the examiner if restriction is not required, because the inventions have acquired a separate status in the art in view of their different search queries and different classification that requires a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper. 
As such, the restriction is hereby made final.




Claim Rejections - 35 USC § 102
5.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.  Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (U.S. Patent 10,990,745).
7.  As to claims 1 and 9 Chen describes:
Claim 1 A method, comprising:
selecting at least two flip-flop blocks from a plurality of candidate flip-flop blocks (an Automatic Placement and Routing (APR) tool 320 accesses various cells from one or more cell libraries 325, and places (selects) the cells in an abutting manner, wherein each cell includes 1-bit flip-flop (candidate flip-flop blocks) - col.9, ll.19-25; col.9, ll.29-30; Figs.3, 5A);
identifying a control block from a plurality of candidate control blocks, the control block being identified based on operational specifications of the selected flip-flop blocks (each of the placed/selected 1-bit flip-flops 502a-502d have identified 520a-d and 522a-d correspondingly inverters/logic gate cells/delay (candidate control blocks) - col.9, ll.33-38; col.16, ll.36-44; Fig.5A); and
generating a multi-bit flip-flop instance based on the selected flip-flop blocks and the identified control block (a banking engine is a portion of APR 320 that is configured to bank or group a plurality of 1-bit flip-flops and correspondingly inverters/logic gate cells/delay (candidate control blocks) into one or more multibit flip-flops (MBFFs)/ MBFFs instances, as implemented by operation 402 of method 400 or shown by FIGS. 5A-5B - col.11, ll.56-44; col.12, ll.22-35; col.13, ll.29-55; col.19, ll.11-36; Figs.3-4, 5A-5B, 7);
Claim 9 A system for multi-bit flip-flop architecture generation (Fig.7), comprising:
a memory storing instructions (col.17, ll.60-67; col.18, ll.1-23; col.18, ll.40-60; Fig.7); and
a processor coupled with the memory and to execute the instructions (col.17, ll.60-67; col.18, ll.1-60; Fig.7), the instructions when executed cause the processor to:
generate a plurality of candidate flip-flop blocks, each corresponding to a single bit of a multi-bit flip-flop (an Automatic Placement and Routing (APR) tool 320 accesses various cells from one or more cell libraries 325, and places (selects) the cells in an abutting manner, wherein each cell includes 1-bit flip-flop (candidate flip-flop blocks) - col.9, ll.19-25; col.9, ll.29-30; Figs.3, 5A); and
generate a plurality of candidate control blocks, each configured to generate signals to drive the plurality of candidate flip-flop blocks (each of the placed/selected 1-bit flip-flops 502a-502d have identified 520a-d and 522a-d correspondingly inverters/logic gate cells/AND/OR/NAND/NOR/XOR/INY/AND-OR-Invert (AOI)/ORAND-
Invert (OAI)/MUXFlip-flop/BUFF/Latch/delay/clock cells, or the like (to drive candidate control blocks) - col.9, ll.33-38; col.16, ll.36-44; Fig.5A), wherein one of the plurality of candidate control blocks and at least two of the plurality of candidate flip-flop blocks are configured to construct a customized multi-bit flip-flop instance (a banking engine is a portion of APR 320 that is configured to bank or group a plurality of 1-bit flip-flops and correspondingly inverters/logic gate cells/delay (candidate control blocks) into one or more multibit flip-flops (MBFFs)/customized MBFFs instances, as implemented by operation 402 of method 400 or shown by FIGS. 5A-5B - col.11, ll.56-44; col.12, ll.22-35; col.13, ll.29-55; col.19, ll.11-36; Figs.3-4, 5A-5B, 7), a quantity of the at least two of the plurality of candidate flip-flop blocks being associated with a number of bits of the customized multi-bit flip-flop instance (col.6, ll.10-18; col.7 ll.11-21; col.13, ll.29-55; col.19, ll.11-36; Figs.2-4, 5A-5B, 7).
8.  As to claims 2-8 and 10-16 Chen recites:
Claim 2 The method, wherein characteristics of each flip-flop block of the
selected flip-flop blocks are independently selectable from one another (col.2, ll.38-45; col.4, ll.61-64; col.22, ll.35-67; col.23, ll.1-46); 
Claim 3 The method, wherein the independently selectable characteristics for each of the selected flip-flop blocks include at least one of: a voltage threshold of one or more transistors of each of the selected flip-flop blocks; or a time delay for receiving signals from the control block (col.2, ll.38-45; col.4, ll.61-64; col.22, ll.35-67; col.23, ll.1-46);
Claim 4 The method, wherein generating the multi-bit flip-flop instance
includes: placing the selected flip-flop blocks and the control block in a layout; and routing straight line interconnections between the control block and the selected flip-flop blocks (col.8, ll.51-67; col.9, ll.1-8; col.9, ll.19-25; col.10, ll.9-34);
Claim 5 The method further comprising accessing a library having definitions of the plurality of candidate flip-flop blocks and the plurality of candidate control blocks, wherein the selection of the selected flip-flop blocks and the identification of the control block is based on the definitions (col.8, ll.63-67; col.9, ll.19-25; col.9, ll.29-30; col.9, ll.33-38; col.16, ll.36-44; Figs.3, 5A);
Claim 6 The method, wherein each of the selected flip-flop blocks and the
control block are treated as separate cells in a circuit layout for the generation of the multibit flip-flop instance (col.2, ll.38-45; col.4, ll.61-64; col.22, ll.35-67; col.23, ll.1-46);
Claim 7 The method further comprising fabricating an integrated circuit to
include a multi-bit flip-flop based on the multi-bit flip-flop instance (col.20, ll.5-43);
Claim 8 The method, wherein: the selected two flip-flop blocks are based on a pre-built multi-bit flip-flop instance; and the control block is based on a pre-built control block included in the pre-built multi-bit flip-flop instance (col.8, ll.63-67; col.9, ll.19-25; col.9, ll.29-30; col.9, ll.33-38; col.16, ll.36-44; Figs.3, 5A);
Claim 10 The method, wherein each of the plurality of candidate control blocks correspond to sub-circuits used to drive flip-flops of a fixed multi-bit flip-flop (col.9, ll.33-38; col.16, ll.36-44; Fig.5A);
Claim 11 The method, wherein internal connections in the customized multi-bit flip-flop instance are configured for routing after a placement phase of a chip design flow and before auto-routing of global signals (col.9, ll.19-29; col.10, ll.9-24; Figs.3, 5A); 
Claim 12 The method, wherein the signals include at least one of clock signals, set or reset signals, or scan enable signals (col.9, ll.58-67; col.10, ll.1-8; col.13, ll.9-55; Figs.3, 5A-5B);
Claim 13 The method, wherein the plurality of candidate flip-flop blocks
represents different transistor drive strengths and transistor types (col.2, ll.38-45; col.4, ll.30-36; col.4, ll.46-67; col.5, ll.1-28; col.9, ll.46-53; col.22, ll.35-67; col.23, ll.1-46; col.24, ll.8-18);
	Claim 14 The method, wherein each of the plurality of candidate flip-flop blocks and the plurality of candidate control blocks is associated with a preconfigured circuit board layout structure, and wherein the preconfigured circuit board layout structure allows for abutment of the at least two of the plurality of candidate flip-flop blocks or the plurality of candidate control blocks (col.9, ll.19-26);
Claim 15 The method, wherein at least one of the plurality of candidate control blocks includes a clock delay block to inject clock signal skew for at least one of the plurality of candidate flip-flop block (col.9, ll.27-38);
Claim 16 The method, wherein at least one of the plurality of candidate control blocks includes an integrated clock gating block configured to selectively disable at least one clock signal for at least one of the plurality of candidate flip-flop blocks (col.9, ll.33-38).

REMARKS
9. Mostly Applicant argues “Applicant respectfully submits that there is no serious search burden as a search for one species will yield references applicable to the other species. Accordingly, there is no undue burden on the Examiner to examine all of the claims”.
It should be noted that MPEP 806.05(c) describes criteria of distinctness between combination and subcombination as follow:
"11.SUBCOMBINATION NOT ESSENTIAL TO COMBINATION
A. ABbr/Bsp Restriction Proper
Where a combination as claimed does not **>require< the details of the subcombination as
separately claimed and the subcombination has separate utility, the inventions are distinct and
restriction is proper if reasons exist for insisting upon the restriction, i.e., there would be a
serious search burden >if restriction were not required< as evidenced by separate classification,
status, or field of search.
This situation can be diagramed as combination ABbr ("br" is an abbreviation for "broad"), and
subcombination Bsp ("sp" is an abbreviation for "specific"). Bbr indicates that in the combination
the subcombination is broadly recited and that the specific characteristics required by the
subcombination claim Bsp are not required by the combination claim.
Since claims to both the subcombination and combination are presented, the omission of
details of the claimed subcombination Bsp in the combination claim ABbr is evidence that the
combination does not rely upon the specific limitations of the subcombination for its
patentability. If subcombination Bsp has separate utility, the inventions are distinct and restriction
is proper if reasons exist for insisting upon the restriction.
In applications claiming plural inventions capable of being viewed as related in two ways,
for example, as both combination-subcombination and also as species under a claimed genus,
both applicable criteria for distinctness must be demonstrated to support a restriction
requirement. See also MPEP § 806.04(b)" (emphasis added).

10.  In the Office Action filed on 05/26/2022 and in the instant Office Action it has been shown that the combination (Group 1, claim 1-16) as claimed does not require the particulars of the subcombination as claimed, because Group 1 does not require generating a flexible multi-bit flip-flop (FlexMBFF) instance based on routing of shared signals pathways from the control block to the at least the first flip-flop block (emphasis added).  It also shown that the subcombination (Group 2, claims 17-20) has separate utility such as , but not limited to: generating a flexible multi-bit flip-flop (FlexMBFF) instance based on routing of shared signals pathways from the control block to the at least the first flip-flop block; defining, based on the FlexMBFF instance, a FlexMBFF family that includes a plurality of control blocks and a plurality of flip flop blocks with different characteristics; adjusting the control components in the control block based on characteristics of the second flip-flop block (emphasis added).
Thereby, based on 35 U.S.C. 121 requirements, it was shown that (1) the combination (Group 1, claims 1-16) as claimed does not require the particulars of the subcombination (Group 2, claims 17-20) as claimed for patentability, and (2) that the subcombination (Group 2, claims 17-20) has utility by itself or in other combinations (MPEP § 06.05(c)).
Therefore, based on above explanations, the Office Action meets requirements MPEP §§ 816, 816.01 and§ 806.05(c), because it has been shown why claims 1-16 of Group 1 and claims 17-20 of Group 2 are distinct, and which different essential
characteristics/utilities/features claims 17-20 of Group 2 have.
11. It should be also noted that MPEP § 808.02 provides details how Examiner
must explain why there would be a serious burden on the Examiner if restriction is not
required as follow: "Where the* inventions as claimed are shown to be independent or
distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to
establish reasons for insisting upon restriction, must explain why there would be a
serious burden on the examiner if restriction is not required. Thus the examiner must
show by appropriate explanation one of the following:
(A)Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B)A separate status in the art when they are classifiable together: Even
though they are classified together, each invention can be shown to have formed a
separate subject for inventive effort when the examiner can show a recognition of
separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C)A different field of search: Where it is necessary to search for one of the
inventions in a manner that is not likely to result in finding art pertinent to the other
invention(s) (e.g., searching different classes/subclasses or electronic resources, or
employing different search queries, a different field of search is shown, even though the
two are classified together. The indicated different field of search must in fact be
pertinent to the type of subject matter covered by the claims. Patents need not be cited
to show different fields of search" (emphasis added).
The Office Action filed on  05/26/2022 and in the instant Office Action exhibit that
Group 1 (claims 1-16) and Group 2 (claims 17-20) need (C) the different field of search because search needs employing different search queries and different
classification. The term different search queries means using different Boolean
queries based on additional features that subcombination Group 2 (claims 17-20)
includes. Thereby, based on MPEP § 808.02 (C) different fields of search are required,
because it is necessary to search for one of the inventions in a manner that is not likely
to result in finding art pertinent to the other inventions by employing different search
queries and different classification that creates a serious search burden for examination.
Because Group 1 (claims 1-16) and Group 2 (claims 17-20) have separate utilities (shown above), the search needs employing different search queries and different classification, which creates a serious search burden for examination (emphasis added). Therefore, Office Action meets requirement MPEP § 808 (B), because it has been shown why there would be a serious burden on the examiner if restriction is not required.
Thereby, based on the above reasons/evidences, Restriction is proper because it
meets at least one of the Requirements (A) - (C) of MPEP § 808.02.
As such, the restriction is hereby made final. Non-elected claims 17-20
(Group 2) have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) and must be canceled, and the restriction is hereby made final.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/           Primary Examiner, Art Unit 2851